Me. Chief Justice Hollerich delivered the opinion of the court; Between August 16, 1940, and October 4, 1940, Alvin Von Hatten was employed as a patrolman’s first helper in the maintenance branch of the Division of Highways of the respondent. On the last mentioned date, while assisting in resurfacing the floor of a bridge known as the Sweigler Bridge, located on U. S. Route No. 50 near Shattuck, Hlinois, a kettle of heated asphalt tipped forward and covered the body of said Alvin VonHatten below the chest, inflicting burns from which he died the same day. Said Alvin VonHatten left him surviving the claimant, Josephine VonHatten, his widow, and James VonHatten, aged five years, his only child, both of whom were totally dependent upon him for their support. Although Alvin VonHatten had been in the employ of the respondent as patrolman’s first helper but forty-two (42) days, the evidence shows that persons of the same class in the same employment and same location worked more than three hundred (300) days a year, on an average of eight (8) hours a day, and were paid sixty cents (60c) per hour. Upon a consideration of the facts in the record we find as follows: 1. That said Alvin VonHatten and the respondent were on the 4th day of October, A. D. 1940, operating under the provisions of the Workmen’s Compensation Act of this State; that on said date said Alvin VonHatten sustained accidental injuries which arose out of and in the course of his employment and which resulted in his death on the same date; that notice of said accident was given to said respondent and claim for compensation on account thereof was made- within the time required by the provisions of such Act; that the earnings of said Alvin VonHatten during the year next preceding the injury, computed in accordance with the provisions of Section Ten (10) of the Workmen’s Compensation-Act, were Fourteen Hundred Forty Dollars ($1,440.00), and his average weekly wage was Twenty-seven Dollars and Sixty-nine Cents ($27.69); that the necessary first aid, medical and hospital services were provided by the respondent. 2. That said Alvin VonHatten left him surviving the claimant, Josephine VonHatten, his widow, and James Von Hatten, his only child, aged five years, both of whom were totally and equally dependent upon the earnings of said Alvin VonHatten for their support and maintenance. 3. That under the provisions of Section 7-a and Section 7-h-3 of the Workmen’s Compensation Act, the amount of compensation to be paid by the respondent on account of the death of said Alvin VonHatten is Forty-four Hundred Fifty Dollars ($4,450.00); that under the provisions of Sections 7 and 8, such compensation is payable in weekly installments of Sixteen Dollars and Fifty Cents ($16.50) per week, commencing October 5, 1940. , 4. That the share of such compensation which otherwise would be payable to said James VonHatten should be paid to his mother, Josephine VonHatten, for the support of said child. 5. That the amount of compensation which has accrued from October 5, 1940, to February 8, 1941, to wit, eighteen (18) weeks at $16.50 per week, is Two Hundred Ninety-seven Dollars ($297.00). It is therefore hereby ordered as follows: A) That the share of such compensation which would otherwise would be payable to said James VonHatten shall be paid to Ms mother, Josephine VonHatten, for the support of said child. B) That an award be and the same is hereby entered in favor of the claimant, JosepMne VonHatten, for the sum of Forty-four Hundred Fifty Dollars ($4,450.00), payable as follows, to wit: The sum of Two Hundred Ninety-seven Dollars ($297.00), being the amount of compensation which has accrued from October 5,1940, to February 8,1941, shall be paid forthwith. The balance of such compensation, to wit, the sum of Forty-one Hundred Fifty-three Dollars ($4,153.00), shall be paid in Two Hundred Fifty-one (251) weekly payments of Sixteen Dollars and Fifty Cents ($16.50), commencing February 15, 1941, and one final payment of Eleven Dollars and Fifty Cents ($11.50). This award, being subject to the provisions of an Act entitled “An Act making an Appropriation to Pay Compensation Claims of State Employees and providing for the Method of Payment Thereof” (Illinois Revised Statutes, 1939, Bar Association Edition, Chapter 127, Pars. 180-181), and being subject also to the terms of an Act entitled “An Act making Appropriations to the Auditor of Public Accounts for the Disbursement of Certain MoMes until the Expiration of the First Fiscal Quarter after the Adjournment of the next Regular Session of the General Assembly, ’ ’ approved July 1, 1939 (Session Laws 1939, page 117); and being, by the terms of the first mentioned Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Road Fund in the manner provided by the foregoing Acts.